Citation Nr: 0617810	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  02-06 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for allergic 
rhinitis.  

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to July 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2000 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in St. 
Petersburg, Florida, which in part denied service connection 
for bronchitis and asthma and granted service connection for 
allergic rhinitis and assigned a noncompensable rating.  This 
rating also denied service connection for sinusitis, but the 
veteran's appeal of this matter was rendered moot by the RO's 
January 2006 grant of service connection for sinusitis.  The 
veteran has not appealed the initial rating assigned from 
this grant, thus this matter is no longer before the Board.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997)

Although the April 2000 rating decision denied entitlement to 
service connection for these disorders on a direct basis, the 
veteran in his November 2000 notice of disagreement (NOD), 
alleged that the claimed disabilities are secondary to 
service-connected allergic rhinitis.  Thus, in the interests 
of judicial economy and avoidance of piecemeal litigation, 
the service connection claims shown on the title page have 
been amended to reflect the veteran's desire to pursue 
secondary service connection. Smith v. Gober, 236 F.3d. 1370 
(Fed. Cir. 2001).

The issues of entitlement to service connection for 
bronchitis and asthma are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

The veteran's allergic rhinitis is shown competent medical 
evidence to more closely resemble rhinitis without polyps, 
but with partial obstruction more closely resembling a 
complete obstruction on one side with current VA examination 
findings that more closely resemble a greater than 50 percent 
obstruction on both sides.  


CONCLUSIONS OF LAW

The criteria for a 10 percent disability rating for chronic 
allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.97, Diagnostic Code 6522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claim was received in 
April 1999.  After adjudicating this claim in April 2000, the 
RO provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to an increased initial 
rating in a September 2003 letter.  A follow up letter was 
sent in January 2005.  In the September 2003 letter, the 
veteran was told of the requirements for an increased rating, 
of the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter and the supplemental statement of the cases issued in 
January 2006 specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The April 2005 
VA examination provides an adequate assessment of the 
veteran's condition based on examination of the veteran and 
review of the record.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date.  However, since the Board is granting an 
increased rating, any deficiency will be addressed by the RO.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

A 10 percent evaluation is assigned for allergic or vasomotor 
rhinitis without polyps but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side; a 30 percent evaluation is assigned 
when there are polyps. 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2005).

Service connection was granted for allergic rhinitis by the 
RO in an April 2000 rating decision, which assigned a 
noncompensable rating.  The veteran appealed this decision. 

Among the evidence submitted in support of an increased 
initial rating are private records from 1996 through 2001 
which show treatment for persistent rhinitis symptoms.  These 
include an October 1996 allergy questionnaire in which the 
veteran complained of sinus symptoms, head cold, sneezing, 
runny nose, watery eyes.  The symptoms occurred all day, were 
worse at night, and lasted for days.  The symptoms were most 
severe from June through October.  His nose was described as 
being stuffy with sneezing.  His nose produced about a table 
spoon of thick mucus each day.  He underwent allergy testing 
the same month.  An October 1996 record summarized the 
results from the allergy testing and revealed the veteran to 
have been diagnosed with rhinitis, when he was off of 
antihistamines and presented for allergy testing.  He tested 
positive for trees, grass, weeds, molds, dust mites and 
privet.  The veteran gave a history of year around allergies, 
worse in the summer and fall.  He complained of sinus 
problems, sinus congestion, sneezing, runny nose, watery eyes 
and drainage.  He also complained of a stuffy nose, sneezing, 
runny nose, watery eyes and drainage.  Physical examination 
revealed his nose to be boggy, edematous, congested, with 
clear drainage, sinus tenderness and partial obstruction to 
the nasal mucosa.  His throat was red with drainage.  Ears 
were within normal limit and his chest was clear with no 
wheezing and good air.  The diagnosis was severe allergic 
rhinitis and chronic sinusitis.  This record, which showed 
partial obstruction to the nasal mucosa, as well as other 
symptoms such as drainage and nasal congestion is suggestive 
of findings that more closely resemble a complete obstruction 
on one side.  

Subsequent treatment records revealed findings similar to 
these October 1996 findings.  In an August 1997 follow up, 
his nose was again boggy, edematous, congested, with clear 
drainage and sinus tenderness with partial obstruction to the 
nasal mucosa.  The diagnosis was chronic allergic rhinitis 
and chronic sinusitis.  In November 1998, although he was 
diagnosed with bronchitis and sinusitis, but no mention of 
rhinitis, he continued with similar symptoms, including 
partial obstruction of the nasal mucosa.  A December 1998 
follow up yielded an impression of chronic allergic rhinitis 
and asthma, with the same type of symptoms of the nose being 
congested with clear drainage and partial obstruction of the 
nasal mucosa.   In January 1999 he still had a diagnosis of 
allergic rhinitis and acute sinusitis, with the nose 
examination showing it to be boggy, edematous, congested, 
with yellow drainage and sinus tenderness with obstruction to 
the nasal mucosa.  In April 1999 he was diagnosed with asthma 
and bronchitis but no mention of rhinitis, but still had the 
same type of symptoms with a boggy congested nose, with 
yellow drainage and obstruction of nasal mucosa.  By May 
1999, the diagnosis was allergic rhinitis and asthma, with 
his nose drainage back to being clear.  In July 1999, he was 
assessed with acute sinusitis and asthma but no mention of 
rhinitis, but he still had similar symptoms to the rhinitis, 
with congested yellow drainage of the nose, sinus tenderness 
and obstruction to the nasal mucosa.  Similar symptoms, but 
with partial obstruction were shown in December 1999, which 
again diagnosed acute sinusitis, but made no mention of 
rhinitis.  These records between 1997 and 1999 reflect 
continued findings which showed at different times either 
partial or full obstruction to the nasal mucosa, as well as 
other symptoms such as drainage and nasal congestion, 
suggestive of findings that more closely resemble a complete 
obstruction on one side.  The Board does note that some of 
the records showing more severe symptoms such as obstruction 
to the nasal mucosa were recorded at times when the diagnosis 
did not include rhinitis.  

The report of a February 2000 VA examination revealed the 
veteran to give a history of allergic rhinitis since the 
1950's with his condition having deteriorated since then.  
The complaints and findings were focused towards asthma and 
bronchial complaints, with no pertinent findings made 
regarding the nose on physical examination.  He was diagnosed 
with a history of allergic rhinitis also with asthma as 
documented on pulmonary function tests from 1998 and 1999.  

The private medical records from 2000 through 2001 continued 
to reflect findings that more closely resemble a 10 percent 
rating for rhinitis.  In January 2000, he was treated for a 
diagnosed allergic rhinitis with his nose boggy and edematous 
with clear drainage and partial obstruction to the nasal 
mucosa.  He was treated in April and May 2000 for bronchitis 
and acute sinusitis as well as allergic rhinitis in May 2000.  
Pertinent findings from these records were essentially the 
same findings as shown in the January 2000, with obstruction 
to the nasal mucosa.  In October 2000 he was seen for chronic 
allergic rhinitis and was said to be doing well on allergy 
shots.  Findings revealed the nose to again be boggy, 
edematous with clear drainage and his throat was slightly red 
with drainage.  In January and February 2001 he was treated 
for diagnosed acute sinusitis and bronchitis, respectively.  
During both months his nose was boggy, edematous and 
congested with yellow drainage and sinus tenderness and 
obstruction to the nasal mucosa.  In June 2001 he was treated 
for acute sinusitis and cellulites, again with similar 
findings as shown in February 2001.  The most recent private 
treatment record of December 2001 revealed the veteran to be 
having problems with a sore throat, sinus infection, coughing 
and chest congestion.  The physical examination in pertinent 
part revealed the veteran's nose to be congested with yellow 
drainage, sinus tenderness and obstruction to nasal mucosa, 
with the throat slightly red with drainage.  The impression 
was acute sinusitis and bronchitis, with no mention of 
allergic rhinitis.  Overall these records reflect continued 
symptoms from rhinitis that more closely resemble a 10 
percent criteria, with evidence of partial obstruction that 
is more likely than not equivalent to a complete obstruction 
on one side.  

A February 2005 letter from the veteran's private allergist 
noted that the veteran had a history of allergies and that he 
was required to continue his allergy injections and 
medications.  If he did not do so on a regular basis, then 
his condition would deteriorate.  

The most recent VA examination of April 2005 reflects that 
the veteran reported a worsening of allergy symptoms since he 
was diagnosed in the 1950's.  He had allergy symptoms many 
times.  Most recently he was diagnosed as allergic to 
grasses, trees, dust, mites, weeds and molds.  He had been on 
immunotherapy for five years, and received injections one 
time per week.  He said the immunotherapy helped quite a bit.  
He currently treated with three different prescription 
medications and saw an allergist regularly.  He indicated his 
allergies were the worst during the springtime, but they were 
year around.  There was no skin involvement and no food 
allergies.  His typical symptoms included a significant 
amount of nasal congestion.  In the morning he was completely 
plugged up, and had to blow his nose for a while to clear his 
nasal congestion.  He had a lot of sneezing and a runny nose.  
He also got a mucus plug in his throat that required clearing 
and his eyes watered all the time, with some mild redness.  
He treated his eyes with eye drops which helped.  

Physical examination revealed no erythema or discharge of the 
ears.  Tympanic membranes were bilaterally positive to light 
reflex without dullness or retraction.  His nose revealed 
significant mucosal edema bilaterally at the nares with 1+ 
turbinate swelling bilaterally, the left greater than the 
right, with turbinate edema.  There was mucocorpulent 
discharge to a minor degree in both nares.  He had no sinus 
tenderness to palpation.  Examination of the mouth revealed a 
benign oropharynx.  His eyes showed a minor injection to the 
bilateral conjunctivae.  There was a significant amount of 
puffiness under each eye encircling the lower half of his 
orbit.  The diagnosis was significant year long allergic 
rhinitis and allergic conjunctivitis requiring immunotherapy.  
Overall the findings of this examination, including the 
mucocorpulent discharge shown in both nares more closely 
resembles a 50 percent or more obstruction on both sides, 
which more closely resembles a 10 percent rating for allergic 
rhinitis.  

Based on a review of the evidence and with application of 
reasonable doubt, the Board finds that the evidence as 
discussed above more closely resembles the criteria for a 10 
percent rating for chronic allergic rhinitis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  However none of the 
evidence suggests that a higher rating of 30 percent is 
warranted for allergic rhinitis as there is no evidence 
showing nasal polyps.  


ORDER

A 10 percent initial rating is granted for chronic allergic 
rhinitis, subject to the laws and regulations governing the 
payment of monetary benefits.



REMAND

The veteran contends he is entitled to service connection for 
bronchial asthma and a bronchitis disability, to include as 
secondary to a service-connected allergic rhinitis.  Although 
the RO has included a discussion of whether the bronchial 
asthma and bronchitis were related to his service-connected 
allergic rhinitis in its January 2006 supplemental statement 
of the case, at no point was the veteran ever provided with 
the regulations governing secondary service connection, 
38 C.F.R. § 3.310 (2005).  Likewise, he has not been provided 
with a VA letter addressing the VA's duty to assist with 
adjudicating secondary service connection claims.  The duty 
to assist letters provided in June 2001 and September 2003, 
and the September 2005 follow up, addressed the service 
connection claims on a direct basis only.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Although a May 2005 VA opinion discussed the 
relationship between the veteran's bronchitis and asthma and 
his service-connected allergic rhinitis, there is no opinion 
as to whether either his asthma or bronchitis is being 
aggravated beyond natural progression by the service-
connected allergic rhinitis.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Furthermore, the May 2005 VA examination 
determined that the veteran's sinusitis was associated with 
the allergic rhinitis, and service connection was granted for 
sinusitis as secondary to the allergic rhinitis.  Thus any 
new examination should also address whether the veteran's 
bronchial asthma or bronchitis is also caused or aggravated 
by the service-connected sinusitis, as well as the allergic 
rhinitis.  

Additionally, the veteran was not provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or effective date, if service connection were awarded.  
Dingess/Hartman, supra.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the remaining issues on appeal.

2.  Thereafter the AMC should schedule 
the veteran for a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
current claimed bronchitis and bronchial 
asthma.  The examination should determine 
whether the claimed bronchitis and 
bronchial asthma are due to or aggravated 
by the service-connected allergic 
rhinitis and/or sinusitis.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his asthma and bronchitis.  If the 
appellant fails to report for an 
examination, the doctor should render the 
requested opinion based on a review of 
the claims file.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's asthma and 
bronchitis disabilities (2) the medical 
probability that any asthma and 
bronchitis disabilities are related to 
the appellant's service-connected 
allergic rhinitis and/or sinusitis, 
including whether it is at least as 
likely as not (at least a 50 percent 
chance) that the appellant's service 
connected allergic rhinitis and/or 
sinusitis aggravated or contributed to or 
accelerated his asthma and/or his 
bronchitis beyond its natural 
progression.  If the appellant's service-
connected allergic rhinitis and/or 
sinusitis aggravated or contributed to or 
accelerated any pathologic process of his 
asthma and/or his bronchitis, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the asthma disability and/or 
bronchitis disability itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
to include 38 C.F.R. § 3.310 (2005).  
Adjudication of the claims should 
consider the applicability of the 
decision reached in Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


